211 S.W.3d 541 (2005)
Kenneth SPATZ and TaLi Spatz, Appellants,
v.
CITY OF CONWAY, Arkansas, Mayor Tab Townsell, Shelia Whitmore, Andy Hawkins, David Grimes, Adam Weeks, Sandy Brewer, Jack Bell, Mary Smith and Theodore Jones, Appellees.
No. 05-635.
Supreme Court of Arkansas.
July 1, 2005.
Wilson, Engstrom, Corum & Coulter, by: Nate Coulter and Gary Corum, for appellants.
Mark R. Hayes, General Counsel, and Michael Murphy, Conway City Attorney, for appellees.
PER CURIAM.
This court issued a per curiam opinion in this case in Spatz v. City of Conway, 362 Ark. 588, 210 S.W.3d 69 (2005), denying a petition filed in this court seeking a writ of mandamus. This court stated in the per curiam opinion that the petition was denied without prejudice to allow Spatz to seek "such relief as may yet be available under an appeal or otherwise." Spatz had previously filed a petition for writ of mandamus in Faulkner County Circuit Court that was denied. Spatz filed a notice of appeal from the circuit court's decision on June 9, 2005.
A motion to expedite the appeal was also filed on June 13, 2005. This court granted the motion to expedite and denied the appeal because there was no time to hear the appeal before the election on June 14, 2005. In the mandate issued on June 13, 2005, we stated, "Emergency appeal of denial of petition for writ of mandamus is denied." However, on June 28, 2005, this court issued a briefing schedule on the denied appeal in error. We regret any confusion this error may have created.